George Rose Smith, Justice. At about 7:30 p.m. on March 25, 1983, two men armed with a shotgun and pistol robbed a grocery store in Pine Bluff. The appellant Rayford and Lester Thompson were charged with aggravated robbery and theft of property. Thompson admitted his guilt and testified for the State at Rayford’s trial. Upon undisputed in-chambers proof of Rayford’s prior convictions the court submitted the issues of guilt or innocence and the enhancement ranges of punishment. The jury found Rayford guilty of both charges and imposed sentences of 30 and 10 years, which the court made consecutive. We discuss the appellant’s three arguments for reversal, none of which have merit, in the order in which they arose at the trial. First, at a suppression hearing and again at the trial the defense questioned the reliability of the prosecution’s identification of Rayford. Two employees of the store identified Rayford as one of the robbers. Counsel argue that their testimony was unreliable owing to discrepancies in their original descriptions of the robbers and to uncertainties in their selections from photographs. Nevertheless, the witnesses’ positive identification of Rayford in the courtroom certainly “tended” to connect Rayford with the crime and therefore made the accomplice’s testimony a permissible basis for the jury’s verdict. Ark. Stat. Ann. § 43-2116 (Repl. 1977). This case is unlike Prather v. State, 256 Ark. 581, 509 S.W.2d 309 (1974), where the five witnesses who had cashed checks for the defendant were unable to identify him; so the accomplice’s identification was uncorroborated. Here Thompson’s identification was corroborated. He testified he had known Rayford all his life. He described the robbery in detail. The identification of Rayford was amply sufficient. Second, at the outset the defense announced its readiness for trial, but after the State rested its case counsel made an in-chambers motion for a continuance because of the absence of a material witness. It is now insisted that the trial judge’s denial of a continuance was error. We find no abuse of the court’s wide discretion in the matter, not only for counsel’s lack of diligence but also for the apparent unreliability of the absent witness’s expected testimony. We hardly need to do more than narrate the proof. On March 5, 1984, the case was set for trial on Monday, May 21. On May 3 counsel obtained a subpoena for the witness, Lavell Robinson, with a Pine Bluff address, but the sheriff was unable to find him, reporting that he had moved and left no forwarding address. At the in-chambers hearing on the motion for continuance, Rayford’s girlfriend, Patricia Mooney, was the only witness to testify in support of the motion. She said that the missing witness, a coast-to-coast truck driver, had returned to Pine Bluff on Wednesday before the trial began oil Monday. On Saturday afternoon Robinson came by Ms. Mooney’s home, but she did not communicate with the sheriff. She said that Robinson telephoned her at 8:00 o’clock on the morning of trial, promising to pick her up, but he did not show up. She again had not sought the sheriff’s assistance and had been unable to find Robinson herself, although he was still in Pine Bluff. On Friday afternoon, before the trial on Monday, defense counsel had called Judge Williams, who was trying a case in another county, and asked for a continuance. Judge Williams replied that the jury had already been summoned and a continuance would not be granted. Also on Friday afternoon counsel filed an unverified written motion for a continuance, stating that he had been told on May 14 that the sheriff could not find Robinson. The motion alleged that Robinson was expected to return during the weekend of May 25 (after the trial) and could be served. The written notice, which had not been seen by the trial judge when he denied the oral motion during the trial, stated that Robinson would testify that “the Defendant was a passenger in the witness’ cab and was approximately 5 miles from the location of the robbery [no time being specified].” At the in-chambers hearing Ms. Mooney testified that Robinson would testify that on the evening of the robbery he picked up Rayford at 7:00 and was with him until 7:10. At the trial Rayford testified that he himself had been a cab driver, that Robinson had picked him up at 7:00 p.m. and let him out at 7:10 on the evening of the robbery, that he had gambled with others from then until 8:00 o’clock, and that none of the other gamblers would be called to testify. Neither Rayford nor anyone else testified how far he was from the scene of the robbery when Robinson let him out of the cab. Thus, the written motion’s allegation that Rayford had been five miles away at some unspecified time was unsupported even by proffered testimony. As to diligence, the trial judge rightly pointed out that the defense should have called the sheriff instead of having the defendant’s girlfriend look for Robinson. Moreover, the defense had announced its readiness for trial and did not renew its request for a continuance until the State had rested, when a mistrial and resetting of the case would have been necessary. As to relevance, the trial judge may consider the probable effect of the testimony of the missing witness. Kelley v. State, 261 Ark. 31, 33, 545 S.W.2d 919 (1977). The State had four eyewitnesses to the robbery, three of whom identified Rayford. Two of them said the robbery was at closing time, which was not specified. Thompson, the accomplice, said that he picked up Rayford between 5:00 and 6:00 p.m., they discussed robbing the store at closing time when there were no customers, and they went to the store between 7:15 and 7:30. They looked over the store and the parking lot for about ten minutes before they went in and robbed it. That would put the robbery at 7:25 at the earliest. The supposed testimony of the cab driver and Rayford’s own testimony supported his alibi only until 15 minutes earlier. The movant had the burden of proof. There was no proffer of testimony to show how Robinson could, 14 months later, have remembered picking up a fellow cab driver at precisely 7:00 p.m. on March 25, 1983. The trial judge had to weigh the State’s strong proof of guilt against the probable effect of Robinson’s testimony at a new trial. The denial of a continuance was not an abuse of the trial judge’s unquestioned discretion in the matter. Third, it is argued that the court should have given three requested instructions cautioning the jury about the unreliablity of identification testimony. The instructions were unnecessary and strongly slanted in favor of the defense, contrary to our rule that non-AMCI instructions must be impartial and free from argument. AMI Criminal, viii (1982). Affirmed. Purtle and Newbern, JJ., dissent.